NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHRISTINE OLIVIANI WIDJAJA,                     No.    15-70553

                Petitioner,                     Agency No. A079-519-763

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 8, 2019
                              Pasadena, California

Before: MURGUIA and HURWITZ, Circuit Judges, and ZOUHARY,** District
Judge.

      Christine Oliviani Widjaja (“Petitioner”), a native and citizen of Indonesia,

petitions for review of a 2015 Board of Immigration Appeals (“BIA”) order

denying a motion to reopen her removal proceedings. We grant the petition for

review and remand to the BIA for reconsideration of Petitioner’s motion to reopen


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
in light of all of the evidence before it, including the Freedom House and United

States Commission on International Religious Freedom reports, as well as our

intervening opinion in Salim v. Lynch, 831 F.3d 1133 (9th Cir. 2016).

      Salim also concerned a Christian Indonesian, and we held there that the BIA

abused its discretion when it denied the petitioner’s motion to reopen. Id. at 1137–

41. We concluded that, based on evidence similar to the evidence presented here,

there was substantial evidence of materially changed country conditions for

Christians in Indonesia between 2006 and 2013. Id. at 1137–39. We also

concluded that, based on evidence similar to the evidence presented here, and

considering that Christians in Indonesia are a “disfavored group,” the petitioner

had sufficiently demonstrated an individualized risk of persecution. Id. at 1139–

41.

      Because the BIA did not have the benefit of Salim when it rendered its

decision in this case, we remand to allow the BIA to address the application

of Salim to Petitioner’s motion to reopen in the first instance. See, e.g., Kui Khi Sie

v. Sessions, 740 F. App’x 123, (9th Cir. 2018) (remanding to the BIA to address

the application of Salim to petitioners’ motion to reopen); Harahap v. Sessions,

723 F. App’x 534 (9th Cir. 2018) (same); Lalenoh v. Sessions, 705 F. App’x 591

(9th Cir. 2017) (same).

      PETITION GRANTED, and REMANDED.


                                          2